Citation Nr: 1825459	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-34 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for residuals of colon removal, under provisions of 38 U.S.C. § 1151. 

2. Entitlement to service connection for a heart condition, to include as secondary to service-connected diabetes mellitus, type II, to also include as due to herbicide exposure. 

3. Entitlement to service connection for residuals of a stroke, to include as due to a heart condition. 


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1967 to September 1969, including active service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from the June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction has since been transferred to Chicago, Illinois (hereinafter, Agency of Original Jurisdiction (AOJ)).  
   
The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The issues of entitlement to service connection for a heart condition and residuals of a stroke are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for residuals of colon removal, under provisions of 38 U.S.C. § 1151 was originally denied in the November 2009 rating decision, was never appealed, and became final. 

2. Since the prior final denial, additional evidence was added to the record, but failed to provide evidence material to the issue of whether or not the Veteran had an additional disability as due to his colon resection. 


CONCLUSIONS OF LAW

1. The November 2009 rating decision which denied the Veteran's claim for entitlement to service connection for residuals of colon removal, under provisions of 38 U.S.C. § 1151, is final.  38. C.F.R. §§ 3.104, 20.302, 20.1103 (2009). 

2. New and material evidence has not been received to reopen the Veteran's claim for entitlement to service connection for residuals of colon removal, under provisions of 38 U.S.C. § 1151.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156(a), 3.159 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 


Duties to Notify and Assist

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction). 

New and Material Evidence

The Veteran contends that the colon resection performed in February 2008 resulted in the residuals of chronic diarrhea.  At the outset, the Board notes that this claim was originally denied in a November 2009 rating decision on the basis that the Veteran had not asserted additional disability as due to his colon resection other than diarrhea, which had been granted as associated with his service-connected diabetes mellitus.  The Veteran was notified of this decision, and his appellate rights, by letter dated November 30, 2009.  The Veteran did not appeal this decision, or submit new and material evidence, within one year of the notice letter.  As such, the decision became final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).  

Subsequent to that final decision, additional medical evidence was added to the record.  Despite this, there is no evidence germane to the materiality of whether or not the Veteran had an additional disability as due to his colon resection.  The Veteran has referred to chronic diarrhea, which is already service-connected.  As this evidence is material to the basis of the prior final denial, the claim must be denied on that basis and therefore will not be reviewed on the merits.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).   


ORDER

Reopening the previously denied claim for entitlement to service connection for residuals of colon removal, under provisions of 38 U.S.C. § 1151 is denied. 
REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran contends that his heart condition is the result of his service-connected diabetes mellitus, type II or as due to in-service herbicide exposure.  Similarly, the Veteran alleges that any current residuals of a stroke are due to his claimed heart condition.  As the Veteran's service personnel records reflect that he had active service in the Republic of Vietnam, herbicide exposure is presumed.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or evidence establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

The Board notes that the medical evidence of record suggests the Veteran had a cerebrovascular accident or stroke in 2007, and suffers residuals including speech and gait issues.  The treatment records from the Veteran's hospitalization note associated conditions during the Veteran's discharge assessment documenting hypertension, low serum B12, low serum magnesium, diabetes mellitus, type II, and hyperlipidemia.  In an April 2013 statement, the Veteran reported residuals symptoms of being dizzy and falling often.  There is no medical evidence addressing the etiology of any residuals associated with the Veteran's stroke. 

Regarding the Veteran's heart condition, February 2008 treatment records document that the Veteran had a "heart cath in the last 5 days", as well as there is reference to the Veteran experiencing a heart attack in January 2008.  There is no direct evidence regarding an etiology of this condition either. 

As such, the Veteran should be afforded VA examinations in connection with these claims.  See McLendon, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (holding, in relevant part, that in order to trigger VA's duty to provide an examination or obtain an opinion, there must be insufficient evidence to decide the case); see also 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.   Associate with the claims file any outstanding VA and private treatment records. 

2. Afford the Veteran appropriate VA examinations to assess to nature and etiology of his claimed conditions: heart condition and residuals of a stroke. 

For each claimed condition, the examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed condition had their onset or is etiologically related to the Veteran's period of active service, to include in-service herbicide exposure. 

Additionally, for each condition the examiner is also asked to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed conditions are proximately due to, or the result of his service-connected disabilities. 

If not proximately due to or the result of his service-connected disabilities (diabetes mellitus, type II, diabetic neuropathy, PTSD with depression, diabetic retinopathy, peripheral neuropathy of the bilateral upper and lower extremities, chronic diarrhea, malaria, and erectile dysfunction) the examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities aggravated his claimed conditions beyond the natural progress of the disability.  In the instant matter, aggravation means any increase in severity beyond the natural progression of the claimed condition that is proximately due to or the result of the Veteran's service-connected disability, including stress, symptoms and medication of his service-connected disabilities. 

A complete rationale must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3. Upon completion of the above, and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue(s).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


